DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-14, and 19-31 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Toyota et al. (US 4,739,015).
 Toyota’s Example 2 in col. 10 demonstrates the preparation of a Ziegler procatalyst particulates:

    PNG
    media_image1.png
    193
    459
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    459
    media_image2.png
    Greyscale

Note, in Example 2, phthalic anhydride is the first electron donor and octyl phthalate is the second electron donor.  Toyota’s teaching anticipates the instant claims.

Claims 4-5, 15-18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota et al. (US 4,739,015).
Toyota’s teaching is relied upon as shown above.  It is noted that Toyota’s Example 2 does not expressly disclose (i) conducting the Ti catalyst preparation process in an inert gas,  (ii) heating hexane to 30-65 oC for washing the titanium solid product, (iii) the water content in the Ti catalyst, and (iv) packing the titanium solid catalyst product.  However,  those limitations are conventional or obvious in the art.  For example, in Toyota’s Example 1, the titanium solid product preparation is conducted under nitrogen and washed with hot n-decane.  Since titanium chloride and water react to each other rapidly to form hydrochloric acid and oxidized titanium compounds, the row materials should contain as little water as possible such as lower than 10 ppm to prevent desired reactions.  It is routine to pack the titanium solid product in a container for shipment or storage.  
Thus, it would have been obvious to a skilled artisan at the time the invention was made to (i) use heat up hexane and use hot hexane to wash the titanium solid product to effectively remove the unwanted chemicals, (ii) conduct the catalyst preparation steps in an inert atmosphere to prevent unwanted side products, (iii) use dry raw material to prevent at least reactions between water and titanium tetrachloride, and (iv) packing the catalyst product for easy shipment and storage since such are conventionally done in the art in the absence of any showing criticality and unexpected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763